 


115 HRES 923 EH: Providing for further consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes, and providing for consideration of the bill (H.R. 3) to rescind certain budget authority proposed to be rescinded in special messages transmitted to the Congress by the President on May 8, 2018, in accordance with title X of the Congressional Budget and Impoundment Control Act 1974.
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 923 
In the House of Representatives, U. S.,

June 7, 2018
 
RESOLUTION
Providing for further consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes, and providing for consideration of the bill (H.R. 3) to rescind certain budget authority proposed to be rescinded in special messages transmitted to the Congress by the President on May 8, 2018, in accordance with title X of the Congressional Budget and Impoundment Control Act 1974.


That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes. The further amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules and available pro forma amendments described in section 4 of House Resolution 918. Each further amendment printed in part B of the report shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except amendments described in section 4 of House Resolution 918, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3) to rescind certain budget authority proposed to be rescinded in special messages transmitted to the Congress by the President on May 8, 2018, in accordance with title X of the Congressional Budget and Impoundment Control Act 1974. All points of order against consideration of the bill are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit with or without instructions. 
3.The provisions of section 1017 of the Impoundment Control Act of 1974 shall not apply to a bill or joint resolution introduced with respect to the special message transmitted under section 1012 of that Act on May 8, 2018.  Karen L. Haas,Clerk. 